DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 10/20/2021, have been received and made of record. In response to the most recent Office Action, dated 07/21/2021, claims 1, 10, 11, 13 and 17 have been amended.

Response to Arguments
Applicant’s Amendments, filed on 10/20/2021, have been entered and fully considered. In light of the amendments, the Applicant has presented a set of arguments pointing out their rational of how the prior art references made of record in the most recent Office Action do not teach the currently recited claim limitations. Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s first argument in their submitted remarks is in regards to the rejection of claim 1. Applicant argues that the amended claims now recites “the photo mask is in contact with a first portion of the bottom surface of the electrostatic chuck and is spaced apart from a second portion of the bottom surface of the electrostatic chuck” and this limitation is not taught by Yamamoto. The Applicant’s argument is reproduced below for purposes of clarity and is also found on pages 11-12 of the submitted remarks. 
However, as reflected in the figures of Yamamoto (reproduced above) the pattern formation region 43 is spaced apart from the entire bottom surface of the second electrode portion 40. In contrast, amended claim 1 recites “the photomask is in contact with a first portion of the bottom surface of the electrostatic chuck and is spaced apart from a second portion of the bottom surface of the electrostatic chuck.” Accordingly, Applicant respectfully submits that amended claim 1 is patentable over Yamamoto and respectfully request allowance of amended claim 1. Claims 2-5 and 9-10 depend from claim 1 and recite additional distinguishing limitations. Accordingly, Applicant respectfully In re Fine, 837 F.2d 1071, 5 U.S.P.Q.2d 1596, 1600 (Fed. Cir. 1988).
The Examiner respectfully disagrees and would like to start off by pointing out that the amended claims do require an updated rejection as new elements have been addressed in the now amended claims therefore the Examiner will try to point them out first. Figure 3 shows that Component 40 has a bottom surface 40A that has two portions which are represented by the two charge signals. The first portion can be seen as the portion that has a charge on the left side and the second portion can be seen as the portion that has a charge on the right side. As for the argument raised by the Applicant, the Examiner would like to point out that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case the claims simply state that the first portion is in contact with the photomask, Component 43 in Figure 3, therefore a magnetic coupling contact is still contact between these two components. If the claims were amended to recite that there was a physical/direct contact between the two that would be a different interpretation. However, as currently recited the Examiner believes that a magnetic coupling through other components still can be broadly read onto the limitation of being in contact with. Based on that reasoning the Examiner believes the teachings of Yamamoto still teaches the limitations of claim 1.
The Applicant’s second argument raised is in regards to claim 11. Applicant argues that the amended claims now recites “generating a magnetic field adjacent to the electrostatic chuck, below the photomask” and this limitation is not taught by Yamamoto. The Applicant’s argument is reproduced below for purposes of clarity and is also found on pages 13-14 of the submitted remarks. 
Applicant respectfully disagrees. First, the charges between the second electrode portion 40 and the conductive layer 45 are electrons and holes, not charged particles. Further, Applicant has reviewed Yamamoto in detail and respectfully submits that Yamamoto is silent on generating magnetic field. The second electrode portion 40 generates an electric field, not a magnetic field, and the electric field generated from the second electrode portion 40 (or the first electrode portion 39 or the third electrode portion 41) is generated above the pattern formation region 43, not below as claimed. On contrary, amended claim In re Fine, 837 F.2d 1071, 5 U.S.P.Q.2d 1596, 1600 (Fed. Cir. 1988).
The Examiner respectfully disagrees and would like to start off by addressing the argument that Yamamoto is silent about generating a magnetic field. Yamamoto in the translation on page 2, first paragraph, describes that the pattern is formed by electrostatic attraction. Electrostatic attraction deals with the attraction and repelling of electric charges. Magnetism which is the basis of magnetic fields defines magnetism as a force or a property that can cause two object to attract or repel each other due to the properties of electric charges. Therefore although not explicitly outlined it is clear that a magnetic field is created/generated when an electrostatic attraction is occurring. As for the argument raised by the Applicant in regards to being below the photomask, the Examiner would like to point out that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In Figure 3 there is a Z/Y/X axis shown on the bottom left of each Figure 3A-3C. In Figure 3A we see that Component 40 has a magnetic field generated adjacent to it at Component 40a then on Component 40 and this magnetic field is below the photomask, Component 43, on the X-Axis. Figure 3A has been annotated below to more clearly point this out. Based on that reasoning the Examiner believes the teachings of Yamamoto still teaches the limitations of claim 10. 

    PNG
    media_image1.png
    380
    598
    media_image1.png
    Greyscale

The last argument presented by the Applicant in their submitted remarks is in regards to claim 17 and newly added limitation of “an electrostatic chuck configured to hold a photomask, wherein the electrostatic chuck has a bottom surface, and when the electrostatic chuck holds the photomask, the bottom surface of the electrostatic chuck is in contact with the photomask”. The Applicant argues that Yamamoto does not teach this limitation because the second electric portion 40 is spaced apart from Component 43 thus is not in contact. However, as the Examiner stated above in their response to the argument of claim 1, a magnetic coupling through other components still can be broadly read onto the limitation of being in contact with. Based on that reasoning the Examiner believes the teachings of Yamamoto still teaches the limitations of claim 17.
The rejection has been modified below to respond to the newly recited claim limitations however no change was made to the prior art references. 

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (JP 2011096844 A – Translation Attached).
Regarding claim 1, Yamamoto teaches a method (Figures 3A-3C), comprising: securing a photomask (Figure 3A Component 43) on a bottom surface of an electrostatic chuck (Figure 3A Component 40) such that the photomask is in contact with a first portion of the bottom surface of the electrostatic chuck (Figure 3A Component 40 has a bottom surface Component 40 that has two portions that are shown by the two different charges; the left side can be seen as the first portion and this portion is in contact with Component 43 through Components 45 and R) and is spaced apart from a second portion of the bottom surface of the electrostatic chuck (Figure 3A Component 40A right side can be seen as a second portion and is in contact with Component 43 but spaced apart by Components 45 and R); generating a first electric field (Figure 3A Component 49 controls SW1 to charge Component 40 to a negative charge thus creating a first electric field) on the second portion of the bottom surface of the electrostatic chuck from the electrostatic chuck (Component 40) to attract a charged particle onto second portion of the bottom surface of the electrostatic chuck (Figure 3A Component 40a is charged to a negative charge to attract the positive charged particles); controlling the first electric field to detach the charged particle from the electrostatic chuck (Figure 3A Component 49 controls switch SW1 which controls the first electric field to switch to a positive charge thus detaching the positively charged particles as seen in Figure 3C); and generating a second electric field below the electrostatic chuck (Figure 3A Component 41a is charged to create a second electric field) to attract the charged particle (Figure 3C Component 41a shows that the second electric field is charged to attract the charged particles).

Regarding claim 2, Yamamoto teaches all the limitations of claim 1. Yamamoto further teaches wherein generating the first electric field comprises: applying a voltage to the electrostatic chuck, wherein the voltage is either positive or negative (Figure 3A Component SW1 applies either a positive voltage or a negative voltage based on the source selected).

Regarding claim 3, Yamamoto teaches all the limitations of claim 2. Yamamoto further teaches wherein controlling the first electric field comprises: switching a sign of the voltage applied to the electrostatic chuck (Figure 3A-3C shows that the sign of the voltage applied to Component 40 is changed by the switch which is controlled by the controller 49).

Regarding claim 4, Yamamoto teaches all the limitations of claim 1. Yamamoto further teaches wherein generating the second electric field comprises: positioning a collecting plate (Figure 3A Component 41a) to be adjacent to the electrostatic chuck; and applying a voltage to the collecting plate, wherein the voltage is either positive or negative (Figures 3A and 3C shows that a voltage is applied to Component 45 through Component 41a which receives a voltage based on the switch operation of Component SW2; “either positive or negative” is interpreted under the broadest reasonable interpretation which is that a voltage is applied and the value of the voltage is either positive or negative).

Regarding claim 5, Yamamoto teaches all the limitations of claim 1. Yamamoto further teaches generating a third electric field that is adjacent to the electrostatic chuck and spaced apart from the second electric field (Figure 3A Component 42a).

Regarding claim 9, Yamamoto teaches all the limitations of claim 1. Yamamoto further teaches generating a magnetic field below the electrostatic chuck (Figures 3A-3C show that a magnetic field is created below the electrostatic chuck).

Regarding claim 10, Yamamoto teaches all the limitations of claim 9. Yamamoto further teaches wherein generating the magnetic field is such that the charged particle is away from the photomask (Figures 3A-3C show that a magnetic field is created below the electrostatic chuck to move the positive charged particles out of the conductive layer 45).

Regarding claim 11, Yamamoto teaches a method (Figures 3A-3C), comprising: applying a voltage to an electrostatic chuck (Figure 3A Component 40) such that a charged particle is attracted along a first direction toward a photomask (Figure 3A Component 43; Figure 3C shows that Component 40 is positively charged moving the positive charge particles away from Component 43 and toward Component 45 and thus toward Component 43); and generating a magnetic field adjacent to the electrostatic chuck, below the photomask (Figure 3A shows on the bottom left a Z/Y/X axis; Figure 3A Component 40A has a magnetic field that is generated that is below Component 43 on the X axis), and having a second direction such that the charged particle is driven away from the photomask by the magnetic field (Figure 3A shows that Component 40 is negatively charged which attract the positively charged particles toward Component 40 and away from Component 45 and thus away from Component 43), wherein the first direction is different from the second direction (Figure 3A and 3C show two different direction of charged particle flow).

Regarding claim 12, Yamamoto teaches all the limitations of claim 11. Yamamoto further teaches wherein applying the voltage to the electrostatic chuck is such that the photomask is secured on the electrostatic chuck (Figures 3A-3C show a control sequence wherein Component 43 is clamped to Components 37 and 45).

Regarding claim 13, Yamamoto teaches all the limitations of claim 11. Yamamoto further teaches wherein generating the magnetic field comprises: positioning a magnetic element below the electrostatic chuck and spaced apart from the photomask to generate the magnetic field (Figure 3A Components 45 and R).

Regarding claim 14, Yamamoto teaches all the limitations of claim 11. Yamamoto further teaches detaching the charged particle from the electrostatic chuck (Figures 3A-3C show that the switch Component SW1 changes the voltage sign applied thus controlling the attaching and detaching of the charged particle).

Regarding claim 15, Yamamoto teaches all the limitations of claim 14. Yamamoto further teaches wherein detaching the charged particle comprises: switching a sign of the voltage applied to the electrostatic chuck (Figures 3A-3C show that the switch Component SW1 changes the voltage sign applied thus controlling the attaching and detaching of the charged particle).

Regarding claim 16, Yamamoto teaches all the limitations of claim 14. Yamamoto further teaches positioning a collecting plate below the electrostatic chuck to attract the charged particle that is detached from the electrostatic chuck (Figure 3A Component 41a).

Regarding claim 17, Yamamoto teaches an apparatus (Figures 1-3 and 6 show an apparatus as a whole), comprising: an electrostatic chuck (Figure 3A Component 40) configured to hold a photomask (Figure 3A Component 43); wherein the electrostatic chuck has a bottom surface (Figure 3A Component 40A), and when the electrostatic chuck holds the photomask, the bottom surface of the electrostatic chuck is in contact with the photomask (Figure 3A Component 40A is contact when holding Component 43 through Components 45 and R); a voltage clamp electrically coupled to the electrostatic chuck (Figure 3A Component R); and a first collecting plate adjacent to the electrostatic chuck and configured to collect a charged particle around the photomask (Figure 3A Component 41a), wherein a bottom surface of the first collecting plate is lower than the bottom surface of the electrostatic chuck (Figure 3A on the bottom left has a Z/X/Y axis; Figure 3A Component 41A is lower than Component 40A on the Z axis).

Regarding claim 18, Yamamoto teaches all the limitations of claim 17. Yamamoto further teaches a magnetic element adjacent to the electrostatic chuck and configured to generate a magnetic field (Figure 3A Component 37).

Regarding claim 19, Yamamoto teaches all the limitations of claim 17. Yamamoto further teaches a second collecting plate opposite to the first collecting plate (Figure 3A Component 42a), wherein a distance between the first collecting plate and the second collecting plate is greater than a Figure 3A Component 41a and 42a are separated by a distance greater than the width of Component 40).

Regarding claim 20, Yamamoto teaches all the limitations of claim 17. Yamamoto further teaches a controller (Figure 3A Component 49) configured to control a polarity of the first collecting plate (Figure 3A Component 49 controls Component SW2 to control the polarity of Component 41a) and a polarity of the electrostatic chuck (Figure 3A Component 49 control Component SW1 to control the polarity of Component 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2011096844 A – Translation Attached) in view of Fujisawa (US 2011/0102965).
Regarding claim 6, Yamamoto teaches all the limitations of claim 5. Yamamoto does not teach wherein generating the third electric field comprises: positioning a first collecting plate and a second collecting plate to be adjacent to the electrostatic chuck, wherein the second collecting plate is opposite the first collecting plate; and applying a first voltage and a second voltage to the first collecting plate and the second collecting plate respectively.
Fujisawa teaches a bipolar electrostatic chuck (Figure 5), comprising: generating a third electric field (Figure 5 Components 2a and 3a) wherein generating the third electric field comprises positioning Figure 5 Component 2a) and a second collecting plate (Figure 5 Component 3a) to be adjacent to the electrostatic chuck (Figure 5 Components 2a and 3a are adjacent to Component 4), wherein the second collecting plate is opposite the first collecting plate (Figure 5 Components 2a and 3a are opposite of one another); and applying a first voltage and a second voltage to the first collecting plate and the second collecting plate respectively (Figure 5 Component 2a is negatively charged and Component 3a is positively charged); wherein the first voltage is electrically opposite to the second voltage (Figure 5 Component 2a is negatively charged and Component 3a is positively charged); and wherein a polarity of the first collecting plate is opposite to a polarity of the second collecting plate (Figure 5 Component 2a is negatively charged and Component 3a is positively charged). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yamamoto to incorporate a third electric field having a first and second collecting plate as taught by Fujisawa. The benefit of this design is that it allows a more effective procedure to cancel residual charges that effect the operation of the electrostatic chuck thus enhancing the efficiency of the electrostatic chuck. 

Regarding claim 7, Yamamoto and Fujisawa teach all the limitations of claim 6. Yamamoto does not teach wherein the first voltage is electrically opposite to the second voltage.
Fujisawa teaches a bipolar electrostatic chuck (Figure 5), comprising: generating a third electric field (Figure 5 Components 2a and 3a) wherein generating the third electric field comprises positioning a first collecting plate (Figure 5 Component 2a) and a second collecting plate (Figure 5 Component 3a) to be adjacent to the electrostatic chuck (Figure 5 Components 2a and 3a are adjacent to Component 4), wherein the second collecting plate is opposite the first collecting plate (Figure 5 Components 2a and 3a are opposite of one another); and applying a first voltage and a second voltage to the first Figure 5 Component 2a is negatively charged and Component 3a is positively charged); wherein the first voltage is electrically opposite to the second voltage (Figure 5 Component 2a is negatively charged and Component 3a is positively charged); and wherein a polarity of the first collecting plate is opposite to a polarity of the second collecting plate (Figure 5 Component 2a is negatively charged and Component 3a is positively charged). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yamamoto to incorporate a third electric field having a first and second collecting plate as taught by Fujisawa. The benefit of this design is that it allows a more effective procedure to cancel residual charges that effect the operation of the electrostatic chuck thus enhancing the efficiency of the electrostatic chuck. 

Regarding claim 8, Yamamoto and Fujisawa teach all the limitations of claim 6. Yamamoto does not teach wherein a polarity of the first collecting plate is opposite to a polarity of the second collecting plate.
Fujisawa teaches a bipolar electrostatic chuck (Figure 5), comprising: generating a third electric field (Figure 5 Components 2a and 3a) wherein generating the third electric field comprises positioning a first collecting plate (Figure 5 Component 2a) and a second collecting plate (Figure 5 Component 3a) to be adjacent to the electrostatic chuck (Figure 5 Components 2a and 3a are adjacent to Component 4), wherein the second collecting plate is opposite the first collecting plate (Figure 5 Components 2a and 3a are opposite of one another); and applying a first voltage and a second voltage to the first collecting plate and the second collecting plate respectively (Figure 5 Component 2a is negatively charged and Component 3a is positively charged); wherein the first voltage is electrically opposite to the second voltage (Figure 5 Component 2a is negatively charged and Component 3a is positively charged); and wherein a polarity of the first collecting plate is opposite to a polarity of the second collecting plate (Figure 5 Component 2a is negatively charged and Component 3a is positively charged). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yamamoto to incorporate a third electric field having a first and second collecting plate as taught by Fujisawa. The benefit of this design is that it allows a more effective procedure to cancel residual charges that effect the operation of the electrostatic chuck thus enhancing the efficiency of the electrostatic chuck.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                         




	/THIENVU V TRAN/                                                                Supervisory Patent Examiner, Art Unit 2839